          Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 1 of 12



                                       UNITED STATES OF AMERICA
                                FEDERAL TRADE COMMISSION
                                         WASHINGTON, D.C. 20580




 Bureau of Competition



                                           October 12, 2020


VIA E-MAIL

The Honorable Gerald J. Pappert
James A. Byrne U.S. Courthouse
601 Market Street
Room 5614
Philadelphia, PA 19106-1745

Re:      FTC & Commonwealth of Pennsylvania v. Thomas Jefferson University & Albert
         Einstein Healthcare Network, No. 2:20-cv-01113-GJP

Dear Judge Pappert:

         On behalf of Plaintiffs in the above-referenced action, we write to respectfully request
that the Court admit the evidence Plaintiffs used during the hearing of this matter. A list of that
evidence, and the witnesses with whom the evidence was used, is attached as Exhibit A to this
letter. Plaintiffs also respectfully request that the Court admit other additional reliable evidence,
identified in Exhibit B, to supplement the evidence submitted during the hearing. Plaintiffs cite
this additional evidence in their Proposed Findings of Fact and Conclusions of Law, which
Plaintiffs are filing today. The admission of this additional evidence will allow the Court to
consider evidence that will be part of the subsequent administrative proceeding. Other courts
have admitted such evidence in FTC merger challenges, and the Third Circuit has relied upon
such evidence in its review of the record in such cases.

                                          BACKGROUND

         Plaintiffs’ initial exhibit list identified approximately 500 exhibits. In light of the Court’s
guidance, Plaintiffs have revised their exhibit list to include only fifty-seven exhibits, of which
thirty-two are exhibits that Plaintiffs used with witnesses during the hearing. See Exhibit A to this
letter. The remaining twenty-five exhibits are exhibits that Plaintiffs cite in their Proposed
Findings of Fact, but which were not used during the hearing.

       The additional twenty-five exhibits not used during the hearing that Plaintiffs move to
admit are identified in Exhibit B and comprise:

             sixteen documents produced from Defendants’ files;
        Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 2 of 12




          four transcripts of deposition testimony of witnesses who did not testify at the
           hearing;
          one transcript of deposition testimony of a witness (Barry Freedman) who testified
           at the hearing in Defendants’ case;
          one transcript of sworn investigational hearing testimony of a witness (Dr. Stephen
           Klasko) who testified at the hearing in Defendants’ case;
          one transcript of sworn investigational hearing testimony of a witness (Einstein’s
           CFO, Gerard Blaney) who did not testify at the hearing;
          one Rule 1006 summary exhibit; and
          one document that the Department of Health and Human Services published
           regarding inpatient rehabilitation therapy.

         The parties have met and conferred, and Defendants have agreed to drop all of their
objections to the exhibits that Plaintiffs seek to admit, with the exception of three categories of
evidence. Defendants are maintaining their objections to admission of (1) sworn declarations, (2)
transcripts of investigational hearing testimony, and (3) transcripts of testimony for any witness
who testified at the hearing. The Court previously denied Defendants’ motion in limine to exclude
the first two categories of evidence. See Order (ECF 224) (Sept. 10, 2020).

        Of the fifty-seven exhibits identified in Plaintiffs’ updated exhibit list, eleven exhibits
were the subject of motions to seal that were filed before the hearing. Of those eleven exhibits
subject to motions to seal, the Court granted motions to seal as to two exhibits, denied motions to
seal two exhibits, and denied as moot motions to seal three exhibits. The last four exhibits subject
to motions to seal are Plaintiffs’ expert reports, which the parties jointly moved to seal because
the expert reports reference confidential information from Defendants and non-parties. See ECF
No. 173. That joint motion to seal remains pending with the Court.

                                          ARGUMENT

        The thirty-two exhibits that Plaintiffs used during the hearing and the additional twenty-
five exhibits that Plaintiffs also cite in their Proposed Findings of Fact and Conclusions of Law
constitute admissible evidence in this case.

       1. The Thirty-Two Exhibits Plaintiffs Referenced during the Hearing Are
          Admissible.

       The thirty-two exhibits that Plaintiffs used during examinations of witnesses should be
admitted. These exhibits are comprised almost entirely of documents from Defendants’ own files
that Defendants produced during this litigation. “The Court is not strictly bound by the Federal
Rules of Evidence in a preliminary injunction proceeding.” Order (ECF 224) at 1 n.1 (Sept. 10,
2020). Even if those Rules strictly applied, the documents are admissible business records and
statements of party opponents. See Fed. R. Evid. 801(d)(2), 803(6).

       Plaintiffs also move to admit a handful of third-party business records used during the
hearing. The documents also constitute business records and were subject to testing on cross-
examination. See Fed. R. Evid. 803(6).

                                                 2
        Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 3 of 12




        Plaintiffs move to admit Dr. Loren Smith’s and Ms. Christine Hammer’s expert reports,
the substance of which was incorporated into their testimony at the hearing and the
demonstrative exhibits Plaintiffs used during their respective direct examinations. The Court
should admit the expert reports so that it may consider the details of the experts’ opinion and
analysis. The Court may give the analysis the weight it deems appropriate, and there is no risk
that reviewing the reports will unduly prejudice the Court.

        Plaintiffs also move to admit two transcripts of prior deposition testimony of third parties,
the investigational hearing testimony of a party executive, and a declaration of a third party. See
JX0033, JX0067, PX5007, and PX7001 identified in Exhibit A. None of these persons testified
at the hearing. All of these exhibits were used during the hearing. The Court already ruled when
it denied Defendants’ motion in limine to exclude declarations and transcripts that the Court will
“give the weight it considers appropriate to any declarations or investigational hearing transcripts
introduced into the record in the absence of a live witness.” Order (ECF 224) at 1 n.1 (Sept. 10,
2020). The evidence is, accordingly, admissible.

        Finally, Plaintiffs move to admit a copy of the Horizontal Merger Guidelines (PX9045)
as a courtesy for the Court. It is undisputed that the Merger Guidelines are persuasive authority
in this matter, provide the relevant framework for analyzing the proposed merger, and will apply
in the pending FTC administrative trial on the merits.

       2. The Twenty-Five Additional Exhibits that Plaintiffs Rely Upon in Their
          Proposed Findings of Fact Are Admissible.

        Courts deciding whether to preliminarily enjoin a merger routinely allow parties to cite
evidence in post-trial proposed findings of fact that was not introduced during a hearing. For
example, the United States District Court for the Middle District of Pennsylvania considered
evidence presented outside the hearing used by the FTC and the Commonwealth in FTC v. Penn
State Hershey Med. Ctr., 185 F. Supp. 3d 552 (M.D. Pa. 2016), rev’d on other grounds, 838 F.3d
327 (3d Cir. 2016). Other courts also routinely consider evidence beyond what is presented in the
preliminary injunction hearing when determining whether a preliminary injunction should issue.
See, e.g., FTC v. Wilhelmsen, 18-cv-00414, ECF 87 (D.D.C. May 23, 2018) (pursuant to oral
ruling, the FTC cited expert reports, declarations, and deposition testimony in its post-hearing
Findings of Fact); FTC v. Staples, Inc., 15-cv-02115, ECF 444 (D.D.C. Apr. 20, 2016) (the FTC
cited expert reports, declarations, and deposition testimony in its post-hearing Findings of Fact);
FTC v. Sysco Corp., 113 F. Supp. 3d 1, ECF 174-1 (D.D.C. 2015). Such cases also include
challenges to hospital mergers. See, e.g., FTC v. ProMedica Health Sys., No. 3:11-cv-47, 2011
WL 1219281, at *35-36 (N.D. Ohio Mar. 29, 2011) (quoting and citing testimony from
investigational hearings).

        The additional evidence Plaintiffs seek to admit is particularly appropriate for
admission—and consideration—here because of the “character and objectives” of this
injunctive proceeding. See Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 719 (3d Cir. 2004).
The purpose of this preliminary injunction hearing is for the Court to determine the


                                                 3
        Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 4 of 12




government’s likelihood of success on the merits in the upcoming administrative adjudication.
The evidence identified in Exhibit B is admissible in that proceeding per the applicable rules:

       Admissibility. Relevant, material, and reliable evidence shall be
       admitted. . . . Evidence that constitutes hearsay may be admitted if it is
       relevant, material, and bears satisfactory indicia of reliability so that its
       use is fair. . . . If otherwise meeting the standards for admissibility
       described in this paragraph, depositions, investigational hearings, prior
       testimony in Commission or other proceedings, expert reports, and any
       other form of hearsay, shall be admissible and shall not be excluded solely
       on the ground that they are or contain hearsay. . . Statements or testimony
       by a party-opponent, if relevant, shall be admitted.

FTC Rules of Practice, 16 C.F.R. § 3.43(b) (2018). This Court should have the benefit of the
evidence developed during the pre-Complaint investigation and in discovery that will be
admitted in the administrative proceeding.

         The additional twenty-five exhibits not used during the hearing that Plaintiffs rely upon
in their Proposed Findings of Fact are admissible here. First, emails and other documents from
Defendants’ files are admissible business records and statements of party-opponents. See Fed.
R. Evid. 801(d)(2), 803(6). Second, the Court already ruled when it denied Defendants’ motion
in limine to exclude declarations and transcripts that the Court will “give the weight it considers
appropriate to any declarations or investigational hearing transcripts introduced into the record
in the absence of a live witness.” Order (ECF 224) at 1 n.1 (Sept. 10, 2020). Third, deposition
and investigational hearing testimony of two Defense witnesses who testified at the hearing
should be admitted because this additional sworn testimony is admissible for the reasons the
Court gave in denying the motion in limine, see id., and the testimony constitutes admissible
opposing party statements, see Fed. R. Evid. 801(d)(2). Plaintiffs, moreover, should not be
prohibited from relying on sworn testimony of Defendants’ executives that fell outside the
scope of Defendants’ direct examinations of their own witnesses at the hearing. Fourth,
Plaintiffs’ summary exhibit is admissible under Rule 1006. Fifth, the Court may take judicial
notice of the Department of Health and Human Services’ publication regarding inpatient
rehabilitation therapy. See Fed. R. Evid. 201.
                                               ***
        The FTC and the Commonwealth respectfully request that the Court admit the evidence
Plaintiffs used during the hearing and admit the additional reliable evidence identified in Exhibit
A and Exhibit B, respectively.




                                                 4
        Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 5 of 12




                                         Sincerely,

/s/ Mark Seidman                        /s/ James A. Donahue
MARK SEIDMAN                            JAMES A. DONAHUE, PA 42624
CHARLES DICKINSON                       ABIGAIL WOOD, PA 325273
JAMES H. WEINGARTEN                     TRACY WERTZ, PA 69164
RYAN ANDREWS                            JENNIFER THOMSON, PA 89360
GUSTAV CHIARELLO                        STEPHEN KOVATIS, PA 209495
GUIA DIXON                              STEPHEN SCANNELL (pro hac vice), IL
JAMIE FRANCE                            633307
CHRISTOPHER HARRIS                      Office of the Attorney General
ALBERT TENG                             Commonwealth of Pennsylvania
JONATHAN WRIGHT                         Strawberry Square
Federal Trade Commission                Harrisburg, PA 17120
Bureau of Competition                   (717) 787-4530
600 Pennsylvania Avenue, NW             awood@attorneygeneral.gov
Washington, DC 20580                    jdonahue@attorneygeneral.gov
(202) 326-3570                          twertz@attorneygeneral.gov
mseidman@ftc.gov                        jthomson@attorneygeneral.gov
cdickinson@ftc.gov                      skovatis@attorneygeneral.gov
jweingarten@ftc.gov                     sscannell@attorneygeneral.gov
randrews@ftc.gov
gchiarello@ftc.gov                      Attorneys for Plaintiff Commonwealth of
gdixon@ftc.gov                          Pennsylvania
jfrance@ftc.gov
charris1@ftc.gov
ateng@ftc.gov
jwright1@ftc.gov

Attorneys for Plaintiff Federal Trade
Commission

                                               cc:Defense Counsel of Record




                                         5
                     Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 6 of 12




                                                      EXHIBIT A
                                        Exhibits Referenced During the Hearing


                                                                                                       Motion to Seal
Exhibit   Description                                              Producing Party   Witness(es)       & Disposition
JX0022    Meeting Minutes of Thomas Jefferson University Board     Jefferson         Peter DeAngelis
          of Trustees (9/12/18)

JX0033    Deposition Transcript of Jack Carroll (07/07/20)         Jefferson         Dr.
                                                                                     Subramaniam
                                                                                     Ramanarayanan
JX0067    Deposition Transcript of Dan Freed (08/04/20)            Shanonndell       Dr.               Yes
                                                                                     Subramaniam       (Denied as
                                                                                     Ramanarayanan     Moot)
JX0078    System Integration Agreement by and between Thomas       Jefferson         Barry Freedman
          Jefferson University and Albert Einstein Healthcare
          Network (09/14/18)
PX1027    Email from Lane Brown to Jack Carroll; Stephen           Jefferson         Dr. Loren Smith
          DeStefano re: RE: SNFs (05/10/19)

PX1047    Email from Stephen Klasko to Robert Adelson; Stephen     Jefferson         Dr. Stephen
          Klasko re: Re: Last night's discussion (10/31/17)                          Klasko

PX1050    Email from Stephen Klasko to Debra Taylor; Kirk          Jefferson         Dr. Stephen
          Gorman re: Re: Independence Blue Cross - Medicare                          Klasko
          Advantage Narrow Network Plan 2016 (10/25/15)
PX1055    Email from Phil Green to Stephen Klasko; Larry Merlis;   Jefferson         Dr. Stephen       Yes
          Robert Cindrich re: Re: Redefining (11/13/18)                              Klasko            (Denied as
                                                                                                       Moot)
PX1057    Email from Sal Tschuler to Stephen Klasko re: RE: No     Jefferson         Dr. Stephen
          Subject (04/08/19)                                                         Klasko
                     Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 7 of 12




                                                                                                        Motion to Seal
Exhibit   Description                                               Producing Party   Witness(es)       & Disposition
PX1079    Email from Larry Merlis to Monica Doyle re: Fwd:          Jefferson         Laurence Merlis
          Comments from Monday's Presentation (03/30/17)
PX1081    Email from Monica Doyle to Larry Merlis re: Most          Jefferson         Laurence Merlis
          Recent Einstein Profile w/Attach: Einstein Health
          9.5.2017.pdf (06/20/18)
PX1101    Jefferson HSR Filing: 4(c)-20 (03/29/17)                  Jefferson         Dr. Loren Smith


PX1141    Email from Peter DeAngelis to Stephen Klasko re: RE:      Jefferson         Peter DeAngelis
          Follow up (02/12/17)
PX1153    Jefferson Documents: Payer Negotiations and Strategy      Jefferson         Peter DeAngelis   Yes
          Documents (NA)                                                                                (Denied)

PX1243    Email from Michael Walsh to Peter DeAngelis re: AJH       Jefferson         Laurence Merlis
          Inpatient Market Share Report (FY2016 Qtr 2)
          w/Attachments Abington - Jefferson Health Market
          Share.pdf (09/07/16)
PX1303    Email from Stephen Klasko to Phil Green; Robert           Jefferson         Dr. Stephen
          Cindrich; Stephen Boochever re: Payor Issues (05/19/17)                     Klasko

PX1313    Email from Michelle Dougherty to Stephen Klasko;          Jefferson         Dr. Stephen
          Austin Meehan; Benjamin Sanchez; et al. re: Sent on                         Klasko
          Behalf of Stephen Klasko, MD, MBA. (12/19/16)
PX1375    Email from Sharon Galup to Peter DeAngelis re: RE:        Jefferson         Peter DeAngelis   Yes
          Independence Blue Cross Summary 4/9/17 (04/10/17)                                             (Denied)

PX2069    Einstein HSR Filing: 4(d)-15 (09/29/16)                   Einstein          Dr. Loren Smith




                                                          A-2
                     Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 8 of 12




                                                                                                        Motion to Seal
Exhibit   Description                                               Producing Party   Witness(es)       & Disposition
PX2225    Email from Ruth Lefton to Dixie James re: Fw:             Einstein          Dr. Loren Smith
          EMCP/EP Growth & Sustainability Planning w/Attach:
          EMCP-EP Growth & Sustainability Plan - Tactical
          Planning v7.pptx (10/31/17)
PX5007    Declaration of Cindy Winings (12/04/19)                   United            Dr. Loren Smith   Yes
                                                                                                        (Denied as
                                                                                                        Moot)

PX6041    Kaufman Hall Document: EHN Strategic Options              Kaufman Hall      Andre
          (Redline) (09/26/16)                                                        Maksimow

PX6066    Email from Andre Maksimow to Dixie James re: Re:          Kaufman Hall      Andre
          Files w/Attach: 161014_EHN_SO_Meeting 2 Pre-                                Maksimow
          Read_final.pptx (05/03/17)

PX6080    Grant Thornton Document: Jefferson Health System -        Grant Thornton    Peter DeAngelis
          Einstein Due Diligence (04/05/18)


PX7001    Investigational Hearing Transcript of Alberto Esquenazi   Einstein          Dr. Loren Smith
          (09/19/19)


PX8000    Expert Report of Dr. Loren Smith (07/23/20)               FTC               Dr. Loren Smith   Yes
                                                                                                        (Pending)


PX8001    Expert Report of Christine Hammer (07/23/20)              FTC               Christine         Yes
                                                                                      Hammer            (Pending)



                                                           A-3
                     Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 9 of 12




                                                                                                      Motion to Seal
Exhibit   Description                                             Producing Party   Witness(es)       & Disposition
PX8002    Expert Rebuttal Report of Dr. Loren Smith (08/20/20)    FTC               Dr. Loren Smith   Yes
                                                                                                      (Pending)


PX8003    Expert Rebuttal Report of Christine Hammer (08/20/20)   FTC               Christine         Yes
                                                                                    Hammer            (Pending)


PX9025    Tweet by Alberto Esquenazi re: JAMA Stroke              Public            Dr.
          Guidelines (03/23/18)                                                     Subramaniam
                                                                                    Ramanarayanan
PX9044    Cigna Document: Cigna Inpatient Acute Rehabilitation    Public            Keith Markowitz
          Medical Coverage Policy (03/15/2020 through
          03/15/2021)
PX9045    U.S. Department of Justice and the Federal Trade        FTC/Public        Dr. Loren Smith
          Commission Horizontal Merger Guidelines (NA)




                                                          A-4
                    Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 10 of 12




                                                     Exhibit B
                  Additional Reliable Evidence Relied Upon in Plaintiffs’ Proposed Findings of Fact



                                                                                                 Motion to Seal &
Exhibit   Description                                                        Producing Party     Disposition
JX0032    Deposition Transcript of Beth Duffy (07/07/20)                     Einstein


JX0035    Deposition Transcript of Gerard Blaney (07/08/20)                  Einstein


JX0043    Deposition Transcript of Scott Latimer (07/14/20)                  Einstein


JX0046    Deposition Transcript of Barry Freedman (07/16/20)                 Einstein


JX0065    Deposition Transcript of Lori Gustave (07/29/20)                   Penn


JX0087    Email from Rachel Barakat to Mary Schmidt re: FY19 Marketing plan Jefferson
          (09/18/18)

PX1025    Email from Jack Carroll to Venus Bradley; Stephen DeStefano re:    Jefferson
          Update ExecFinance Draft Agenda 1.3 w/Attach: Agenda
          Exec.Finance.04.17.19.V.1.3.doc (04/12/19)
PX1074    Jefferson Presentation: Jefferson Health's Strategic Roadmap       Jefferson           Yes
          Consolidated Findings; Implications & Recommendations December                         (Granted)
          2016 (12/16)
                    Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 11 of 12




                                                                                                   Motion to Seal &
Exhibit   Description                                                            Producing Party   Disposition
PX1100    Jefferson HSR Filing: 4(c)-15 (11/22/16)                               Jefferson



PX1105    Email from Rachel Baraket to Barbara Giletto-Patterson re: RE: FY19    Jefferson
          post-acute marketing plan (09/17/18)

PX1108    Email from Jack Carroll to Stephen DeStefano re: Private Rooms         Jefferson
          (10/13/17)

PX1261    Email from Margaret McGoldrick to Margaret McGoldrick re: FW:          Jefferson         Yes
          Abington Jefferson Health Strategic Planning - Meeting # 1 w/Attach:                     (Granted)
          Jefferson Health Strategic Framework.pdf; Abington JH
          Environmental Assessment.pdf; Abington JH Strategic Plan
          Template.pdf; Meeting #1 Discussion Guide - Abington.pdf
          (01/09/18)
PX2044    Email from David Ertel to George Cronan; Greta Montes; Paul            Einstein
          Staudenmeier; et al. re: Einstein Follow-up Materials w/Attach:
          Independence Blue Cross Material 2.23.15 -Final2_02.24.15_1.pdf;
          Staudenmeier Letter 2.18.15.PDF (02/24/15)

PX2144    Email from Joan Moyer to Gerard Blaney; Brian Burgess; Brian           Einstein
          Derrick; et al. re: RE: New Hospital Projection (07/05/07)

PX2146    Einstein Document: Discovery Questionnaire (NA)                        Einstein


PX2177    Email from Safat Hannan to Eoin Ward; Gerard Blaney re: RE: Debt-      Einstein
          to-Cash Flow Projected Fy 19 w/Attach: PA AEHN - Moody's Credit
          Opinion March 2019 Surveillance.pdf (03/14/19)


                                                          B-2
                    Case 2:20-cv-01113-GJP Document 274 Filed 12/07/20 Page 12 of 12




                                                                                                 Motion to Seal &
Exhibit   Description                                                          Producing Party   Disposition
PX2186    Email from 'Zixvpmgateway@z156.zixworks.com' to Gerard Blaney        Einstein
          re: FW: Moody's w/Attach: FW: Moody's (02/12/19)

PX2329    Email from Reshma Patel to Beth Duffy; James Dixie; Lauren           Einstein
          Johnson; et al. re: EMCM Strategic Plan w/Attach: EMCM Strategic
          Plan Kickoff v17.pptx (03/24/16)
PX2348    Email from Lawrence Reichlin to Gerard Blaney re: Re: Moody's        Einstein
          Rating (04/07/20)


PX2476    Einstein Spreadsheet: Capital Expenditures (NA)                      Einstein

PX2482    Einstein Document: Consolidated Financial Statements June 30, 2020   Einstein
          (06/30/20)
PX2485    Rule 1006 Summary of Einstein’s Financial Statements (09/07/20)      Einstein

PX7007    Investigational Hearing Transcript of Stephen Klasko (10/15/19)      Jefferson



PX7012    Investigational Hearing Transcript of Gerard Blaney (12/19/19)       Einstein



PX9014    Department of Health and Human Services Document: Inpatient          HHS/Public
          Rehabilitation Therapy Services Fact Sheet (07/12)




                                                            B-3
